                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION
                                          ______

GLYNN LETERREL WELLS,

                       Plaintiff,                      Case No. 1:19-cv-599
v.                                                     Honorable Robert J. Jonker
AMY HASKE et al.,

                       Defendants.
____________________________/

                           OPINION DENYING LEAVE
                 TO PROCEED IN FORMA PAUPERIS - THREE STRIKES

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Plaintiff seeks leave to proceed in forma pauperis. Because Plaintiff has filed at least three

lawsuits that were dismissed as frivolous, malicious or for failure to state a claim, he is barred from

proceeding in forma pauperis under 28 U.S.C. § 1915(g). The Court will order Plaintiff to pay the

$400.00 civil action filing fee applicable to those not permitted to proceed in forma pauperis. This

fee must be paid within twenty-eight (28) days of this opinion and accompanying order. If Plaintiff

fails to pay the fee, the Court will order that this case be dismissed without prejudice. Even if the

case is dismissed, Plaintiff must pay the $400.00 filing fee in accordance with In re Alea, 286 F.3d

378, 380-81 (6th Cir. 2002).

                                             Discussion

               The Prison Litigation Reform Act (PLRA), Pub. L. No. 104-134, 110 Stat. 1321

(1996), which was enacted on April 26, 1996, amended the procedural rules governing a prisoner’s

request for the privilege of proceeding in forma pauperis. As the Sixth Circuit has stated, the

PLRA was “aimed at the skyrocketing numbers of claims filed by prisoners–many of which are
meritless–and the corresponding burden those filings have placed on the federal courts.” Hampton

v. Hobbs, 106 F.3d 1281, 1286 (6th Cir. 1997). For that reason, Congress created economic

incentives to prompt a prisoner to “stop and think” before filing a complaint. Id. For example, a

prisoner is liable for the civil action filing fee, and if the prisoner qualifies to proceed in forma

pauperis, the prisoner may pay the fee through partial payments as outlined in 28 U.S.C. § 1915(b).

The constitutionality of the fee requirements of the PLRA has been upheld by the Sixth Circuit.

Id. at 1288.

                In addition, another provision reinforces the “stop and think” aspect of the PLRA

by preventing a prisoner from proceeding in forma pauperis when the prisoner repeatedly files

meritless lawsuits. Known as the “three-strikes” rule, the provision states:

        In no event shall a prisoner bring a civil action or appeal a judgment in a civil action
        or proceeding under [the section governing proceedings in forma pauperis] if the
        prisoner has, on 3 or more prior occasions, while incarcerated or detained in any
        facility, brought an action or appeal in a court of the United States that was
        dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon
        which relief may be granted, unless the prisoner is under imminent danger of
        serious physical injury.

28 U.S.C. § 1915(g). The statutory restriction “[i]n no event,” found in § 1915(g), is express and

unequivocal. The statute does allow an exception for a prisoner who is “under imminent danger

of serious physical injury.” The Sixth Circuit has upheld the constitutionality of the three-strikes

rule against arguments that it violates equal protection, the right of access to the courts, and due

process, and that it constitutes a bill of attainder and is ex post facto legislation. Wilson v. Yaklich,

148 F.3d 596, 604-06 (6th Cir. 1998).

                Plaintiff has been an active litigant in the federal courts in Michigan. In more than

three of Plaintiff’s lawsuits, the Court entered dismissals on the grounds that the cases were

frivolous, malicious, and/or failed to state a claim. See Wells v. Wagner, 1:93-cv-790 (W.D. Mich.

Oct. 25, 1993); Wells v. Pitcher, 1:94-cv-63 (W.D. Mich. May 4, 1994); Wells v. Grundy et al.,
                                                   2
1:95-cv-780 (W.D. Mich. June 10, 1996); and Wells v. Sherman et al., No. 2:00-cv-215 (W.D.

Mich. Jan. 9, 2001). Although two of the dismissals were entered before enactment of the PLRA

on April 26, 1996, the dismissals nevertheless count as strikes. See Wilson, 148 F.3d at 604.

Plaintiff was well aware of his strikes and the statutory bar to proceeding in forma pauperis

because this Court denied Plaintiff leave to proceed in forma pauperis previously in Wells v. Smead

et al., No. 1:08-cv-1220 (W.D. Mich. Jan. 26, 2009).

               Plaintiff’s allegations do not fall within the “imminent danger” exception to the

three-strikes rule. 28 U.S.C. § 1915(g). Plaintiff’s claims are based on Defendants’ retaliatory

conduct; there are no claims of physical injury at all.

               When Plaintiff filed his complaint, he recognized that his request to proceed in

forma pauperis would be barred by the three-strikes rule. He filed a brief (ECF No. 5) challenging

the constitutionality of that rule. Plaintiff raises the same arguments that have been previously

rejected by the Sixth Circuit Court of Appeals. Wilson, 148 F.3d at 604-06.

               Therefore, § 1915(g) prohibits Plaintiff from proceeding in forma pauperis in this

action. Plaintiff’s motion to proceed in forma pauperis will be denied. Plaintiff has twenty-eight

(28) days from the date of entry of this order to pay the entire civil action filing fee, which is

$400.00. When Plaintiff pays his filing fee, the Court will screen his complaint as required by 28

U.S.C. § 1915A and 42 U.S.C. § 1997e(c). If Plaintiff does not pay the filing fee within the 28-

day period, this case will be dismissed without prejudice, but Plaintiff will continue to be

responsible for payment of the $400.00 filing fee.



Dated:    August 1, 2019                              /s/ Robert J. Jonker
                                                      Robert J. Jonker
                                                      Chief United States District Judge



                                                  3
SEND REMITTANCES TO THE FOLLOWING ADDRESS:

Clerk, U.S. District Court
399 Federal Building
110 Michigan Street, NW
Grand Rapids, MI 49503

All checks or other forms of payment shall be payable to “Clerk, U.S. District Court.”




                                             4
